Citation Nr: 0302136	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  96-27 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a February 1996 rating decision of the 
Regional Office (RO) in Waco, Texas.  The, in pertinent part, 
denied entitlement to service connection for sinusitis.  

In October 2001, after adjudicating other issues then pending 
on appeal, the Board remanded the claim to the RO for 
additional evidentiary development and adjudicative action.  

In July 2002 the RO most recently affirmed the determination 
previously entered.

The claim has been returned to the Board for further 
appellate review.  


FINDING OF FACT

The probative, competent evidence establishes that the 
veteran does not have sinusitis which is linked to service on 
any basis.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303. (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses that 
they are negative for sinusitis.  These records do reflect 
that the veteran was shown to have a deviated nasal septum 
shortly after service entrance (for which service connection 
has been granted).  

Treatment for sinus problems during service, to include 
seasonal complaints or infectious type, is not shown.  

Postservice private and VA records are available for review.  
In a May 1996 statement, a private physician opined that the 
service-connected left deviated nasal septum might contribute 
to the veteran's sinusitis.  VA X-rays of the sinuses in 
November 1997 were interpreted as showing mucoperiosteal 
thickening of the right maxillary sinus compatible with 
chronic sinusitis.  The other paranasal sinuses appeared 
normally aerated.  The examiner reported that there was no 
direct relation between the veteran's chronic sinusitis and 
service.  

In a 2001 remand decision, the Board noted that the private 
physician's opinion that the service connected deviated nasal 
septum aggravated the veteran's sinusitis warranted further 
evidentiary development.  A special ear, nose, and throat 
examination was scheduled and conducted in May 2002.  Also 
submitted were additional VA treatment records from 1999 
through 2002.  

The VA treatment records dated in 1999 and 2000 show that the 
veteran had allergies that were under control with 
medications.  Records dated in 2001 reflect that he was found 
to have a sinus infection and headaches which required the 
use of antibiotics.  

Upon examination in May 2002, the examiner noted that there 
was an "allergic appearance" of the nasal mucosa with 
middle and inferior turbinates described as somewhat boggy 
and edematous, but with no significant degree of nasal 
obstruction.  The obstruction was estimated at approximately 
20 percent on the left (deviated) side.  There was no 
inflammation or active infection by direct and fiberoptic 
examination.  The examiner reviewed the 1997 sinus X-rays and 
stated that the mucoperiosteal thickening of the right 
maxillary sinus was more indicative of an allergic problem.  
The diagnostic conclusion was that of a mild allergic 
rhinitis, with no evidence of acute or chronic sinusitis.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002);  38 C.F.R. § 3.303 
(2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2002).

When, after careful consideration of all of the evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the veteran.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  




Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.




The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the disability at issue, a 
rationale of the denial, and he was notified of his appellate 
rights.  

In correspondence dated in March 2001 and again in February 
2002, the provisions and requirements of the VCAA of 2000 
were discussed by the RO.  38 U.S.C.A. § 5103 (West Supp. 
2002); 38 C.F.R. § 3.159.  The Board also discussed the VCAA 
in its October 2001 decision.

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In its many correspondences the RO has informed the veteran 
of the evidence he should obtain and which evidence it would 
retrieve as specified.  The RO has in fact augmented the 
evidentiary record in accordance with the veteran's 
directives.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection for Sinusitis

The veteran contends that he incurred sinusitis in service 
and that he still has this disorder.  There is no evidence of 
sinusitis in service.  SMRs do not reflect a diagnosis of 
sinusitis.  They do show a deviated nasal septum for which 
service connection has been established.  

While the most recent examination in May 2002 found no 
evidence of a current diagnosis of sinusitis, it is noted 
that private and VA records since military service have 
reported chronic sinusitis.  A private physician reported in 
1996 that the veteran's deviated nasal septum could have 
aggravated his sinus condition resulting in more infections.  

VA X-ray examination in 1997 showed mucoperiosteal thickening 
of the right maxillary sinus which was noted to compatible 
with chronic sinusitis.  Additional examination was 
subsequently requested to determine the etiology and severity 
of the veteran's current ear, nose, and throat problems.  As 
a result of the requested examination, it was determined that 
the veteran had symptoms that were the result of allergic 
rhinitis, not sinusitis.  It was noted that the 1997 X-rays 
were indicative of an allergic problem.  The diagnosis 
included mild allergic rhinitis, suspected, and no evidence 
whatsoever of sinusitis.  




The Board finds this most recent medical opinion to have 
great evidentiary weight.  The VA examiner, as a specialist 
in ear, nose, and throat disorders, is competent to render a 
medical opinion as to the symptomatology.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

The Board also finds this medical opinion to have great 
evidentiary weight because the examiner extensively examined 
the veteran and was familiar with his medical history.  It is 
noted that he reviewed the claims file.  

There is no medical evidence of a diagnosis of sinusitis at 
the current time, and as noted above, such disorder was not 
shown in service, though it has been reported post service.  
The veteran has submitted treatment records dated in 1994 
through 2002  in support of a claim for service connection 
for sinusitis.  The Board points out that such treatment 
records do reflect sinus complaints, but the examiner in 2002 
attributed the veteran's complaints in recent years to 
allergic rhinitis.  No sinusitis was found.  

The medical evidence of record shows that the sinus symptoms 
are due to a nonservice-connected allergic problem.  The 
Board finds that this medical evidence establishes that the 
veteran's symptoms are a manifestation of allergic rhinitis, 
a disorder which is not the subject of the current appeal.  

The veteran's own implied assertions that he currently has a 
diagnosis of sinusitis that was incurred in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his in-service symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  




As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..." 
38 U.S.C.A. § 1110 (West 1991).  In the veteran's case, 
sinusitis was not identified, either in service or currently.

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the CAVC noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  As the CAVC 
has held, the regulatory definition of "disability" is the 
"...impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions..." 38 
C.F.R. § 4.1 (2000);  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
Although there are diagnostic impressions of sinusitis in 
postservice treatment records, there is no evidence that 
sinusitis was present in service or at the time of the 
contemporaneous examination.  In fact, the veteran's symptoms 
were attributed to allergic rhinitis, a disorder which was 
not shown until many years after service separation.  In the 
absence of a current sinus disability, as defined by 
governing law, the claim must be denied.  As sinusitis has 
not been shown by the evidentiary record, there is no basis 
upon which to determine whether the service-connected 
deviated nasal septum aggravates such disorder for the 
purpose of secondary service connection.

The preponderance of the evidence is against the claim for 
service connection for sinusitis and allergic rhinitis, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim for service connection for these 
conditions, the benefit of the doubt doctrine is not for 
application with regard to this claim.  VCAA; Gilbert, 1 Vet. 
App. 49.


ORDER

Entitlement to service connection for sinusitis is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

